Exhibit 10.5

 

WEST VIRGINIA THOROUGHBRED BREEDERS ASSOCIATION
P.O. BOX 626, Charles Town, West Virginia 25414

 

 

June 15, 2004

 

 

Mr. John Finamore
West Virginia Lottery Commission
312 MacCorkle Avenue, S.E.
Post Office Box 2067
Charleston, West Virginia 25327

 

Dear Mr. Finamore,

 

This letter constitutes a Letter Agreement by and between PNGI Charles Town
Gaming and the West Virginia Thoroughbred Breeders Association.  It is hereby
agreed that the net terminal income from Lideo Lottery Terminals operated by
PNGI Charles Town Gaming at the Charles Town Race Track shall be distributed in
accordance with the provisions of Section 29-22A-100 of The Race Track Video
Lottery Act, as such statutory provision shall be in effect on the date of
execution of this Letter Agreement, or as hereinafter amended from time to time
by the West Virginia Legislature, either at any regular or special session.

 

This Letter Agreement is binding upon the signatories thereof for a period from
the date of its execution through June 30, 2003, and for a period of one (1)
year from July 1, 2004 through June 30, 2005, inclusive, and shall become
binding and effective upon the date of final execution by all parties thereto,
and shall not be amended, revised, extended, or superseded, either by the
actions of the parties, inaction, or default or inability to negotiate the
statutorily mandated annual renewal Letter Agreement by the signatories hereto,
without the execution in writing of an Agreement by all the signatories hereto.

 

The undersigned, John Finamore, Sr., Vice President of Regional Operations of
PNGI has Charles Town Gaming has the authority to bind PNGI Charles Town Gaming.

 

The undersigned Cynthia O’Bannon, President of the West Virginia Thoroughbred
Breeders Association, has the authority to bind the West Virginia Thoroughbred
Breeders Association.

 

--------------------------------------------------------------------------------


 

Witness the following signatures and seals as of the 15th of June, 2004.

 

 

PNGI CHARLES TOWN GAMING

 

 

 

 

 

By:

/s/   John Finamore

 

 

 

John Finamore

 

 

Sr. Vice President of Regional Operations

 

 

Given under my hand & official seal this
27th day of July, 2004.

 

  /s/   Margaret A. Finegan

 

Margaret A. Finegan, Notary

 

My commission expires:  June 21, 2012.

 

[Notary Seal]

 

 

 

WEST VIRGINIA THOROUGHBRED
BREEDERS ASSOCIATION

 

 

 

 

 

By:

/s/   Cynthia E. O’Bannon

 

 

 

Cynthia E. O’Bannon

 

 

President

 

Given under my hand & official seal this
16th day of June, 2004.

 

 /s/   Michelle Shrader

 

Michelle Shrader, Notary

My commission expires:  January 19, 2014.

[Notary Seal]

 

2

--------------------------------------------------------------------------------